Exhibit 10.2
 
DISTRIBUTOR AND LICENSE AGREEMENT


This “Distributor and License Agreement” (the “Agreement”) is entered into as of
April 12, 2011 (the “Effective Date”), by and between AG Worldwide, LLC, a
Nevada limited liability company ("AG Worldwide"), and AeroGrow International,
Inc., a Nevada corporation ("AII").


BACKGROUND


A.  AII is the manufacturer and seller of a product known as the AeroGarden, an
aeroponic garden product, and owns the intellectual and intangible property
relating to the AeroGarden including, without limitation, patents, patents
pending, trade secrets, manufacturing processes, trademarks, service marks,
trade names and associated good will with respect to the “AeroGarden” and
associated products and services.  For purposes of this Agreement, the term
“AeroGarden” means the current AeroGarden product and all future improvements
and developments related thereto and the term “AeroGarden Intangible Property”
means all of the existing and future patents, patents pending, trade secrets,
manufacturing processes, trademarks, service marks, trade names, logos, domain
names, websites and other intellectual property developed or to be developed
with respect to the AeroGarden.


B.  AG Worldwide is a limited liability company formed by Cyrano Partners, LLC
(“Cyrano”), for the purpose of marketing the AeroGarden by means of a
multi-level marketing network (the “MLM Network”).


C.  AII has reached certain conditional agreements with AG Worldwide regarding
AII’s future participation as a member of AG Worldwide contingent upon AII
achieving the following steps permitting AII to transfer all or substantially
all of its assets to AG Worldwide in exchange for a promissory note (the “Note”)
and a Member Interest in AG Worldwide (collectively, the “Required
Approvals”):  (1) the required approval from its shareholders (consistent with
the requirements of the Securities and Exchange Commission in connection with
obtaining such shareholder approvals) (the “Shareholder Approval”); (2) the
effectiveness of any “information statement” or any other notice required to be
filed with, or approval received from, the Securities and Exchange Commission;
and (3) the required approval from its secured creditors (the “Creditor
Approval”).   The date on which the last Required Approval is obtained is
referred to herein as the “Approval Date.”


                D.  The process of obtaining the Required Approvals is
anticipated to take several months and, and subject to the terms and conditions
of this Agreement, the parties desire to enter into this Sales Agency and
License Agreement to permit AG Worldwide, as an agent and licensee of AII, to
sell the AeroGarden product during the period prior to the obtaining of the
Required Approvals.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:


Section 1.  Appointment as Distributor.
 
 
 
1

--------------------------------------------------------------------------------

 

 
                      1.1   In General.   AII hereby appoints AG Worldwide to
act as a distributor for the AeroGarden, and all associated products and
services sold in connection with the AeroGarden (collectively the “Associated
AeroGarden Items” which term shall also include future products and services
developed in connection with the AeroGarden) within the following countries: the
United States, Japan, the People Republic’s of China, the United Kingdom, Hong
Kong, and Taiwan.  AII further grants to AG Worldwide the sole and exclusive
right to sell through an MLM Network (or an “MLM Equivalent Channel,” as defined
below) the AeroGarden and the Associated AeroGarden Items.  The activity of
making sales through an MLM Network by AG Worldwide of the AeroGarden and
Associated AeroGarden Items is hereinafter referred to as the “MLM
Business.”   No other person or party (including AII) shall have the right to
sell the AeroGarden and Associated AeroGarden Items through an MLM Network or
through any distribution channel (an “MLM Equivalent Channel”), however
described, using third party distributors or representatives that is similar to
an MLM Network.  AG Worldwide shall have complete discretion to set the prices
and terms for the sales of the AeroGarden in the MLM Business and to manage the
marketing and sales of the same in whatever manner AG Worldwide deems desirable
or necessary and, in connection therewith, AII agrees to be subject to the AII
pricing covenants set forth in Section 3 below and the AII operational covenants
set forth in Section 4 below.


                      1.2  Purchase of AeroGarden and Associated AeroGarden
Items For Resale.  As a distributor of AII, AG Worldwide shall have the right to
purchase from, or through, AII the AeroGarden and the Associated AeroGarden
Items for resale upon the terms set forth herein.  If AG Worldwide places an
order with AII, then AII shall fill such order from AII’s stock on hand.  If
such order reasonably necessitates, in the reasonable discretion of both AII and
AG Worldwide, the order of additional AeroGarden and Associated AeroGarden
Items, then AII shall (a) place such an order on behalf of AG Worldwide by and
with AII’s qualified suppliers, (b) purchase such required items on behalf of AG
Worldwide, either on consignment or pursuant to any other recognized and
acceptable agency arrangement, or (c) make any other arrangement necessary to
permit AG Worldwide to directly acquire ownership in the additional required
inventory.  It is expressly the intent of both AII and AG Worldwide hereunder
that, if AII undertakes any of the actions in the preceding sentence, then AG
Worldwide will pay or deposit directly with any of AII’s qualified suppliers any
prepayment or deposit necessary or required and that AG Worldwide will at all
times have a direct and immediate right to ownership and possession of such
inventory.  AG Worldwide will make payments to AII for orders placed under this
provision pursuant to Section 5.2, below.
 
 
    Section 2.  Grant of License to Use the AeroGarden Intangible Property, Etc.


                      2.1  In General.   In connection with AG Worldwide’s
activities as a sales agent for AII as set forth in Section 1, AII hereby
licenses, transfers, and assigns to AG Worldwide the right to the perpetual and
unlimited use of the AeroGarden Intangible Property (the “AeroGarden License”)
in connection with the activities of AG Worldwide as a sales agent of
AII.   AII’s grant to AG Worldwide of the to the AeroGarden License shall be
non-exclusive; provided, however, that the AeroGrow License shall be an
exclusive License with respect to an MLM Network and any MLM Equivalent Channel,
and AII shall not give any other person selling the AeroGarden or AeroGarden
Associated Items through an MLM Network or any MLM Equivalent Channel any
license or right to use in any manner the AeroGarden Intangible Property.  The
rights of AG Worldwide under this Agreement, with respect to the AeroGarden
License, are worldwide and shall be for all markets, customers, and sales
channels, and AII retains no other rights or power to grant to any other party
distributing the AeroGarden or any AeroGarden Associated Items through an MLM
Network or an MLM Equivalent Network the right to use or exploit for its own
account the AeroGarden Intangible Property in any manner.
 
 
 
2

--------------------------------------------------------------------------------

 
 
       2.2           Royalties.  AeroGarden shall pay to AII an annual royalty
of $100 dollars a year on the 30th day of June of each year in consideration of
the AeroGrow License.
 
       2.3           Standard of Conduct.   During the Term, AG Worldwide shall
use the AeroGarden Intangible Property only in accordance with the following
terms and conditions:
 
          (A)  Quality of MLM Business.  AG Worldwide shall use its reasonable
best efforts, skill and diligence in the operation of the MLM Business, and
shall regulate its employees, associates, agents and independent distributors
and others having a contractual relationship with AG Worldwide, so that they
will be courteous and helpful to the public and to all persons purchasing the
AeroGarden and Associated AeroGarden Items from AG Worldwide.
 
  (B)  Reasonable Business Standards; Compliance With Law.  AG Worldwide shall
operate the MLM Business in accordance with the reasonable business standards in
marketing and selling the AeroGarden and the Associated AeroGarden Items and
shall do nothing to detract from or diminish the value of the AeroGarden
Intangible Property.   AG Worldwide shall conduct the MLM Business and use the
AeroGarden Intangible Property in accordance with all applicable governmental
laws, ordinances, rules and regulations governing the marketing and sale of the
AeroGarden and the Associated AeroGarden Items.
 
          (C)  Inspection by AII.  AG Worldwide shall permit an inspection of
the MLM Business utilizing the AeroGarden Intangible Property by AII, as
requested by AII from time to time, or by the authorized agents of AII, in such
manner and at such times so as not to interfere with Licensee’s operation of the
Business.
 
          (D)  Submission of Advertising.  AG Worldwide shall provide AII with
samples of all advertising or other literature, packages, labels and labeling
not otherwise developed by AII that use any trademarks, trade names, services
marks, or logos which comprise part of the AeroGarden Intangible Property.
 
       2.4  Maintenance of AeroGarden Intangible Property.  AII shall use its
reasonable best efforts in good faith to register, patent, maintain, or cause to
be registered or patented and maintained, the AeroGrow Intangible Property in
the United States of America and its possessions to the extent such AeroGrow
Intangible Property is registerable or patentable.
 
       2.5  Ownership of AeroGrow Intangible Property.  AG Worldwide
acknowledges that it does not own the AeroGrow Intangible Property and that AII
is the sole owner of all right, title and interest in and to the AeroGrow
Intangible Property.  Licensee will not at any time do or cause to be done any
act or thing contesting or in any way impairing or tending to impair any part of
such right, title and interest.  Any and all use by Licensee of the AeroGrow
Intangible Property should inure to the benefit of AII.
 
       2.6  Infringement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
          2.6.1  Third Party.  If AG Worldwide becomes aware that any third
party is infringing upon any of the AeroGrow Intangible Property, AG Worldwide
shall promptly notify AII of such infringement and AII shall demand of the
infringer that such infringement cease.   If such infringement continues, AII,
at its expense, shall take legal action to prevent continuance of such
infringement and to collect damages on account thereof, which damages shall
first be allocated to AII to cover all of its reasonable expenses in pursuing
any such infringement action and all remaining damages shall be allocated among
AII and AG Worldwide in proportion to the reasonable damages suffered by
each.  AG Worldwide shall cooperate in any legal action brought by AII
hereunder.
 
          2.6.2  Suit Against a Party.  In the event that AG Worldwide is made a
party to a legal or similar proceeding which is based in whole or in part on a
claim that the use of the AeroGrow Intangible Property infringes upon any other
trademark or service mark, or infringes upon any trade name or related
intangible property, AII shall, at its own cost and expense, defend such claim
and shall indemnify and hold AG Worldwide harmless from and against any such
claims.
 
          2.6.3  Indemnification for Infringement.  AII shall indemnify, defend,
protect and hold AG Worldwide harmless from and against any and all present and
future claims, demands, actions, losses, obligations, liabilities, judgments,
penalties, damages, costs, and expenses of any nature whatsoever, including
attorneys’ fees, arising out of, or in any way connected with, AG Worldwide’s
use of the AeroGarden Intangible Property, including, without limitation, any
claims by any third party that the AeroGarden Intangible Property or the use and
exploitation of the AeroGarden Intangible  Property by AG Worldwide infringe
upon the proprietary rights of any third parties.  The obligation of AII to
indemnify, defend, and hold AG Worldwide harmless with respect to the matters
described herein shall survive termination of this Agreement.
 
    Section 3.  AII Pricing Covenants.  In consideration of AG Worldwide
establishing and building the MLM Business, and for other good and valuable
consideration receipt of which AII acknowledges, AII covenants and agrees that
it shall not permit the AeroGarden 3” or the “AeroGarden Extra” to be offered
for sale in its direct response business (which business includes, but is not
limited to, its catalogue business and all business associated with AII’s
website) (the “Direct Response Business”) at a price less than that price to be
charged for such items in the MLM Business as determined by AG
Worldwide.  Similarly, AII agrees to request all United States retail outlets
selling such items to price said items at a price no less than that price to be
charged for such items in the MLM Business, as determined by AG Worldwide.
 
    Section 4.  AII Operational Covenants.  In consideration of AG Worldwide
establishing and building the MLM Business, and for other good and valuable
consideration, receipt of which AII acknowledges, AII covenants and agrees as
follows:
 
          (A)  As of the Go Live Date, which is, subject to Section 9 of the
Transaction Agreement executed simultaneously herewith, defined as that day that
is the later of April 22, 2011, or that day upon which InfoTrax Systems, L.C.
(“InfoTrax”), can begin to process orders from AG Worldwide, AII shall not
permit the AeroGarden or the Associated AeroGarden Items to be offered for sale
in its Direct Response Business at a price less than that price to be charged
for such items in the MLM Business, as determined by AG Worldwide;
 
          (B)  As of the Go Live Date, AII shall cease to fulfill any and all
orders for the AeroGarden or the Associated AeroGarden Items placed by any
United States retail establishment or to in any manner make any inventory
available to any such customers;
 
 
 
4

--------------------------------------------------------------------------------

 

 
          (C)  As of the Go Live Date, all orders for the AeroGarden or the
Associated AeroGarden Items that are placed by any customer on or through any
website owned, controlled, or affiliated with AII (collectively, the “Website”)
shall be reported to AG Worldwide so that AG Worldwide can, and with the
understanding that AG Worldwide will, factor such transactions into its MLM
Business in the manner that AG Worldwide deems appropriate so that such sales
can be provided as a benefit to the MLM Downline.
 
          (D)  As of the date that the Equity Funds (defined below) are
deposited into an escrow account for the use of AG Worldwide (the “Funds Date”),
AeroGrow shall institute a password requirement with respect to the Website such
that no person or entity who has not been assigned a password by the Funds Date
shall not be able to utilize such Website to in any manner order the AeroGarden
or the Associated AeroGarden Items.
 
    Section 5.  Certain Services Provided By AII.
 
       5.1  Nature of Services To Be Performed.  During the period which is the
shorter of the “Term” (as defined in Section 6 below) of this Agreement or that
period ending on December 31, 2012, AII shall provide certain services (the
“Related Party Services”) to AG Worldwide as provided below in this Section
4.  It is contemplated that AG Worldwide will have only minimal employees until
the date on which the Required Approvals are obtained and AII then transfers all
or substantially all of its assets to AG Worldwide. On such date as the Required
Approvals are obtained, AG Worldwide shall employ such of the former employees
of AII as AG Worldwide deems necessary or desirable.  Until such date as the
Required Approvals are obtained, AII shall provide the following Related Party
Services for the benefit of AG Worldwide:


(1)  
Services in connection with the placing and fulfilling of purchase orders for
inventory, and services in accounting and bookkeeping with respect to such
purchase and sale of inventory and the invoicing and collection of such sales.

(2)  
Services with respect to providing insurance with respect to the AeroGardens
produced and Associated AeroGarden Items.

(3)  
Liaison services with factories with respect to the timing, and quality of
production, of the AeroGarden and the Associated AeroGarden Items.

(4)  
Accounting and treasury services relating to the investment, use and application
of cash flow to maximize the use of any cash flow of AG Worldwide.

(5)  
Other necessary services for the MLM Business which AG Worldwide is unable to
provide because of the lack of employees.

 
       5.2  Payment.  In exchange for all orders filled by AII pursuant to
Section 1.2, above, and for the Related Party Services, AG Worldwide shall make
the following payments to AII:
 
          (A)  From and after the Effective Date until the date that AG
Worldwide raises the Equity Funds (the “Funds Date”), AG Worldwide shall pay to
AII an amount equal to all revenues generated in the prior week by AG Worldwide
in connection with the sale of the AeroGarden and the Associated AeroGarden
Items, less (1) all commissions and related expenses owing with respect to the
sales generating such revenues; (2) all commissions and/or fees owing to
InfoTrax; (3) all other merchant fees owing with respect to the sales generating
such revenues; and (4) all other reasonable costs and expenses of AG Worldwide’s
ongoing business activities, so long as such costs and expenses are mutually
consented to in advance by both AG Worldwide and AII, neither of which shall
unreasonably withhold such consent.  This payment shall be made by the Friday of
the week after the occurrence of the sale giving rise to the revenues at issue.
 
 
 
5

--------------------------------------------------------------------------------

 
 
       
          (B) From and after the Funds Date, AG Worldwide shall pay to AII an
amount equal to AII’s full inventory cost for all items ordered, plus the direct
cost of fulfillment and shipping of items ordered, plus the Administrative
Charge, as calculated by AII.  AII shall calculate the Administrative Charge and
bill the Administrative Charge to AG Worldwide every week, and AG Worldwide
shall pay such charge within 5 days of the receipt of such
bill.  “Administrative Charge” is meant to approximate the portion of AII’s
overhead expense that is applicable to the services provided to AG Worldwide and
shall be calculated by multiplying AII’s overhead expense for the applicable two
week period by a fraction, the numerator of which is AG Worldwide’s revenues for
such two week period (the “AG Revenue”), and the denominator of which is the AG
Revenue plus AII’s revenues generated by its direct response sales and its
retail sales and specifically excluding any and all sales to AG Worldwide for
such two week period.  Once per month, on or before the last day of each month
in which an Administrative Charge has been paid by AG Worldwide, each party
shall have the right to examine all calculations of the Administrative Charges
that have been billed to AG Worldwide, and AII agrees that it will repay to AG
Worldwide any excess amounts that have been paid by AG Worldwide, and AG
Worldwide agrees that it will pay to AII any amounts that should have been paid
to AII but were not, as revealed by such review.  Then, once AII has transferred
all or substantially all of its assets to AG Worldwide, AG Worldwide shall have
the right to perform a final examination of all calculations of the
Administrative Charges that have been billed to AG Worldwide, and AII agrees
that it will repay to AG Worldwide any excess amounts that have been paid by AG
Worldwide, and AG Worldwide agrees that it will pay to AII any amounts that
should have been paid to AII but were not, as revealed by such review.
 
       5.3  Freight Forwarding Services.  AII shall also provide to AG Worldwide
all freight forwarding and shipping services necessary to insure that inventory
arrives in a timely manner at the proper destination.  AII shall invoice AG
Worldwide separately for all such services provided, at a price equal to AII’s
cost of obtaining such services.

    Section 6.  Term.  The term (the “Term”) of this Agreement shall commence as
of the Effective Date and shall continue until the completion of AII’s transfer
of all or substantially all of its assets to AG Worldwide following the Approval
Date, as AII is contractually bound to do upon the receipt of the Required
Approvals.  AII herein undertakes to diligently seek all Required Approvals and
will use its reasonable best efforts to do the same.  Notwithstanding anything
else herein to the contrary, this Agreement will terminate if AG Worldwide does
not raise funds by way of an equity investment in AG Worldwide of at least
$3,000,000, as contemplated by the operating agreement of AG Worldwide (the
“Equity Funds”), on or before that date which is the later of (i) June 30, 2011,
or (ii) the date that is 60 days after the earlier of (A) July 31, 2011, or (B)
the date that the Shareholder Approvals and Creditor Approvals have been
achieved.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
    Section 7.  Representations and Warranties of AII.  AII hereby represents
and warrants to AG Worldwide that (a) AII is the exclusive owner of the
AeroGarden Intangible Property free of any liens other than the liens set forth
in Schedule 7, attached and incorporated hereto, encumbrances, judgments,
litigation, investigations, restrictions, pledges, licenses, claims or claims of
right of any nature whatsoever; (b) the use by AG Worldwide of the AeroGarden
Intangible Property does not infringe any rights owned or possessed by any third
party; and (c) AII has the full right and corporate authority to appoint AG
Worldwide as its distributor as provided in Section 1 above and to license the
AeroGarden Intangible Property to AG Worldwide as provided in Section 2 above.

    Section 8.  Exclusivity and Noncompetition.  AII covenants and agrees that
so long as AG Worldwide is operating the MLM Business and in existence and using
the AeroGarden Intangible Property or any modifications, enhancements,
improvements or derivatives thereof, AII shall not, without prior written
approval of AG Worldwide, directly or indirectly, (i) own or otherwise hold a
financial or ownership interest, as an owner, shareholder, member, partner,
consultant or any other capacity in any person or entity that engages in a
business competitive with the MLM Business of AG Worldwide; (ii) disclose,
communicate or use or otherwise authorize the use of AeroGarden Intangible
Property, whether or not such information is a trade secret under applicable
laws; and (iii) solicit or otherwise encourage or persuade any person or entity
under contract or considering business arrangements with AG Worldwide not to do
business with AG Worldwide, nor shall AII or its affiliates employ or engage,
attempt to employ or engage, solicit or assist anyone else to employ or engage
any personnel of AG Worldwide to leave such employment or engagement.  The scope
of the exclusivity and noncompetition provisions of this agreement shall apply
to all current and potential markets and all existing and potential customers
and sales channels of the AII, all on a worldwide basis, except that it
specifically does not include AII’s continued operation of or rights to the
Direct Response Business or any retail or wholesale business conducted outside
the United States.
 
    Section 9  General Provisions.
 
          9.1  Effect of Headings; Schedules.  The subject headings of the
sections of this agreement are included for purposes of convenience only and
shall not affect the construction or interpretation of any of its
provisions.  All schedules to this agreement are incorporated into this
agreement in their entirety.
 
          9.2  Entire Agreement; Modification; Waiver.  This agreement
constitutes the entire agreement between the parties pertaining to the subject
matter contained in this agreement, except for the other agreements referenced
in this agreement.  This agreement supersedes all prior and contemporaneous
agreements (other than those entered into in writing simultaneously with this
agreement) and all prior and contemporaneous representations and understandings
of the parties.  No supplement, modification or amendment of this agreement
shall be binding unless executed in writing by all the parties.  No waiver of
any of the provisions of this agreement shall be deemed, or shall constitute, a
waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver.  No waiver shall be binding unless executed in
writing by the party making the waiver.
 
          9.3  Counterparts.  This agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
          9.4  Successors and Assigns.  This agreement shall be binding upon and
inure to the benefit of the parties and their respective legal representatives,
successors, and assigns.
 
          9.5  Notices.  All notices, requests, demands, and other
communications under this agreement shall be in writing and shall be deemed to
have been duly given on the date of delivery if delivered personally on the
parties to whom notice is to be given, or on the third day after mailing if
mailed to the party to whom notice is to be given, by first class mail, postage
prepaid, and properly addressed at the address shown on the signature page of
this agreement.  Any party may change its address for purposes of this paragraph
by giving the other party written notice of the new address in the manner set
forth above.
 
          9.6  Governing Law.  This agreement shall be governed by and construed
in accordance with the laws of the State of Nevada.
 
          9.7  Severability.  Each term, covenant, condition or provision of
this agreement shall be viewed as separate and distinct, and in the event that
any such term, covenant, condition or provision shall be held by a court of
competent jurisdiction to be invalid, the remaining provisions shall remain
valid and shall continue in full force and effect.
 
          9.8  Necessary Acts.  Each party to this agreement agrees to perform
any further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this agreement.
 
          9.9  Attorneys’ Fees.  If either party commences or is made a party to
any litigation, arbitration, mediation or other judicial or administrative
proceeding ("proceeding") to enforce, interpret or obtain a declaration of
rights under this agreement, the prevailing party in such proceeding shall be
entitled to recover from the other party all attorneys’ fees, costs (whether
otherwise taxable or recoverable) and expenses incurred in connection with such
proceeding or any appeal or enforcement of any judgment obtained in any such
proceeding, including, without limitation, fees incurred in connection with
post-judgment motions, contempt proceedings, garnishment, levy, debtor and third
party examinations, discovery and bankruptcy litigation.  Any judgment or order
entered in any proceeding shall contain a specific provision providing for the
recovery of attorneys' fees and costs incurred in enforcing such judgment or
order.  This attorneys' fees provision is intended to be severable from the
other provisions of this agreement, shall survive any judgment or order entered
in any proceeding, and shall not be deemed merged into any such judgment or
order.
 
          9.10  Construction.  This Agreement has been negotiated at arm’s
length, and each party has been provided the opportunity to be represented by
legal counsel, and to the extent it has desired to do so, each party has
consulted with legal counsel with respect to this agreement.  Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this agreement against the party drafting it is not applicable
and is waived.  The provisions of this Agreement shall be interpreted in a
reasonable manner to effect the purpose of the parties and this Agreement.


In witness whereof, this Distribution and License Agreement is executed and
delivered effective as of the Effective Date set forth above.
 
 
 
8

--------------------------------------------------------------------------------

 
 

 
 
AII:

 
 
             AeroGrow International, Inc.
              /s/ J. Michael Wolfe       By:  J. Michael Wolfe       Its: 
President and CEO          






 
AG Worldwide:

 
 
             AG Worldwide, LLC
         
Date
By:
/s/ Melyn Campbell       By:  Melyn Campbell       Its:  Manager          


SCHEDULE 7


Scheduled liens:


1.  
First Western Trust Bank

2.  
Holders of subordinated, secured convertible notes

 
 
 
9

--------------------------------------------------------------------------------

 